Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: vertical double-sided arrows as shown in figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 16, the “at least one optical unit configured to adjust a focal length of the optical system” and “wherein the at least one movable surface comprises at least one of a plurality of dynamically orientable surfaces and a continuous surface configured to be dynamically deformed” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Under various places, such as Para. [0020], contains the information “the optical unit can be stationary, for example if it is configured as a reflective optical element whose reflective surface is movable”. Any stationary device is not supposed to be movable. Appropriate correction is required.
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 recites the limitation “the least one movement device” in last to the fifth line. Suggest changing “the least one movement device” to “the at least one movement device” to obviate this objection. Appropriate correction is required.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “at least one optical unit configured to adjust a focal length of the optical system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “to adjust” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. Para. [0020], the optical unit can be selected from a lens, a focusing lens, a collimation lens, another of the at least one laser beam guiding devices, an adaptive mirror, a plurality thereof and/or a combination thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 16-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “at least one optical unit configured to adjust a focal length of the optical system” in line 8. There is no described about “restricting heat to the cooking chamber between the floor and the roof” in line 8. There is an enablement issue regards to at least one optical unit configured to adjust a focal length of the optical system. Although under various places, such as Para. [0042] of the specification mentioned “The optical unit 20 is configured as a focusing lens which can be displaced parallel to the direction of propagation of the machining laser beam 15, as illustrated by the double arrow in Fig. 1. By moving the focusing lens, the focal length of the optical system can be adjusted with the optical unit 20”; but fails to disclose any structural element to enable the function recited in the claim.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-36 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “an optical system” in line 8, rendering the claim indefinite because it is unclear what the relation between this “an optical system” and an optical system as mentioned in line 6 are?  Appropriate correction/clarification is required.  For examination purposes, examiner interprets “an optical system” as "any system”.
Claim 16 recites the limitation “at least one stationary laser beam guiding device comprising at least one movable surface” in line 11, rendering the claim indefinite because it is unclear How can any stationary device comprising movable surface?  Appropriate correction/clarification is required.  
Claim 24 recites the limitation “the focusing lens” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “use of the machining apparatus according to claim 16 for at least one of laser machining of a workpiece and laser cutting of a workpiece”, rendering the claim indefinite because it is unclear what’s the relation between “at least one of laser machining of a workpiece and laser cutting of a workpiece” and a workpiece as mentioned in line 2 of claim 16 are?  Appropriate correction/clarification is required.  
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination, the suggest change will be assume unless otherwise state.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-29 and 31-36 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sbetti (WO 2018/007967 A1).
 Regarding Independent Claim 16, Sbetti discloses a machining apparatus for at least one of laser machining and laser cutting a workpiece (WP, Fig 1) in a machining zone (see Fig 1) comprising: a laser machining head comprising an interface (see an interface in Fig 1) configured for a machining laser source (laser source 100, Fig 6) configured to generate a machining laser beam (see Fig 6) with a direction of propagation;
an outlet opening (see an outlet opening in Fig 6) for the machining laser beam; and an optical system between the interface and the outlet opening; an optical system comprising:
at least one optical unit (optical focusing system 140, Fig 6) configured to adjust a focal length of the optical system (position of the focal plane to be controlled, scanned P 13 line 14; has a focal length from 50 mm to 150 mm… an optical focusing system 140, scanned P line 1; clearly, the focal length is adjustable as claimed), and
at least one stationary laser beam guiding device (optical beam shaping means 180, Fig 6) comprising at least one movable surface (deformable reflecting element 200, Fig 7),
Wherein the at least one movable surface is configured to be movable by at least one movement device (the movements of the movement modules 200a, 200b, are preferably actuated by known piezoelectric techniques, Fig 7, scanned P 20 line 7-9) such that the focal length of the optical system and a beam parameter product of the machining laser beam integrated over time in at least one operating mode are modified (see Figs 1-8); and
wherein the at least one movable surface (see Fig 6) comprises at least one of a plurality of dynamically orientable surfaces and a continuous surface configured to be dynamically deformed (a plurality of reflection areas independently movable, Fig 7, scanned P 19 line 20-21).
Regarding Claims 17-30, Sbetti further discloses:
Claim 17, wherein: the at least one movable surface comprises a surface unit of the laser beam guiding device, the surface unit comprising at least one of an adjustable surface geometry and an adjustable surface curvature (the reflective surface of which is modifiable, scanned P 19 line 23); and
wherein the at least one movable surface is configured to be dynamically adjustable (the reflective surface of which is modifiable, scanned P 19 line 23).
Claim 18, wherein: the laser beam guiding device comprises at least one segment mirror with a plurality of mirror segments, each of which are configured to be oriented (a plurality of reflection areas independently movable- the surface, Fig 7, scanned P 19 line 20-21); and
wherein the laser beam guiding device has at least one deformable mirror (deformable reflecting element 200, Fig 7). 
Claim 19, wherein the laser beam guiding device comprises at least one of: a mirror configured to be adjusted with at least one piezo actuator (actuated by known piezoelectric techniques, scanned P 20 line 8-9), a bimorph deformable mirror, a MEMS-based deformable mirror and a voice coil-based deformable mirror.
Claim 20, wherein: at least one of the laser beam guiding device and the at least one movable surface, is arranged and configured such that the machining laser beam is deflected at an angle less than 900 ; or the at least one of the laser beam guiding device is arranged and configured such that the machining laser beam is deflected at an angle equal to 900 ; or the at least one of laser beam guiding device and the at least one movable surface, is arranged and configured such that the machining laser beam is deflected at an angle greater than 900 (see Fig 6, the machining laser beam is deflected at an angle equal to 900).
Claim 21, wherein the movement device has at least one element selected from a piezo actuator (actuated by known piezoelectric techniques, scanned P 20 line 8-9), an electric motor, a pneumatic motor, an eccentric, a device for generating an oscillating electromagnetic field, a MEMS oscillator, a voice coil, and an electrostatically movable actuator.
	Claim 22, wherein the optical unit is at least one element selected from a lens, a focusing lens (see 120, 140, 160 in Fig 6), a collimation lens, another of the at least one laser beam guiding devices, and an adaptive mirror.
Claim 23, wherein: the optical unit can be displaced parallel to the direction of propagation or is stationary (see details in Fig 6); and wherein the optical unit is arranged in front of or behind the laser beam guiding device in the direction of propagation (see details in Fig 6).
Claim 24, wherein: the focusing lens is arranged in the direction of propagation behind the laser beam guiding device (see 140 in Fig 6); and wherein the collimation lens is arranged in the direction of propagation in front of the laser beam guiding device (see details in Fig 6).
Claim 25, wherein: the interface is connected to or provided with the machining laser source (in the machining process, scanned P 11 line 7) configured to generate the machining laser beam (see Figs 1 and 6); and wherein a control unit configured and arranged to control at least one of the optical unit, the laser beam guiding device, and the movement device (controlling the power distribution of a laser beam, scanned P 7 last to the third line).
Claim 26, wherein the machining laser source provides a laser power of at least one of at least 1 kW, at least 4 kW, between 1 to 30 kW, and between 1 to 25 kW (from 1 to 10000 kW/mm2, scanned P 4 line 11).
Claim 27, wherein: the at least one movable surface is configured to be adjusted with a frequency of at least one of between 10 Hz and 15 kHz, and between 100 Hz and 10 kHz (at least 500 Hz and preferably of 1 kHz, scanned P 33 last to the third line); 
the at least one movable surface is configured to be adjusted by means of the at least one movement device such that the at least one movement device moves the machining laser beam at least perpendicular to the direction of propagation (Clearly, the system of Sbetti can adjusted by means of the at least one movement device such that the at least one movement device moves the machining laser beam at least perpendicular to the direction of propagation; the applicant’s attention is directed to MPEP sections 2112 and 2114; since the prior art teach all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (see MPEP 2112); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114)); and
the at least one movable surface is configured to be adjusted by means of the at least one movement device (actuated by known piezoelectric techniques, scanned P 20 line 8-9) such that the at least one movement device moves the machining laser beam dynamically and generates at least one focal point oscillation with at least one oscillation amplitude and at least one oscillation frequency (scanned P 11 2nd paragraph) and with a focal point oscillation path (a working path, scanned P 12 4th paragraph) that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures (Clearly, the system of Sbetti can corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures as claimed; the applicant’s attention is directed to MPEP sections 2112 and 2114; since the prior art teach all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (see MPEP 2112); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114)).
Claim 28, use of the machining apparatus according to claim 16 for at least one of laser machining of a workpiece (WP, Fig 1) and laser cutting of a workpiece (for cutting, scanned P 33 last to the sixth line).
Claim 29, a method for at least one of laser machining the workpiece and laser cutting (for cutting, scanned P 33 last to the sixth line) a workpiece with a machining apparatus according to claim 16, comprising the steps of: 
irradiating the machining zone (see Fig 1) of the workpiece (WP, Fig 1) with a machining laser beam (see in Fig 6) from the machining laser source (100, Fig 6) which is provided at the interface (see in Fig 1) of the machining apparatus (see in Figs 1 and 6) through the outlet opening (see in Fig 6) of the machining apparatus; and
modifying a focal length (has a focal length from 50 mm to 150 mm, scanned P 19 line 1) of the optical system and the beam parameter product of the machining laser beam integrated over time (laser beam activation times as a function of the working path, scanned P 22 last to the eighth line) by means of the laser beam guiding device (optical beam shaping means 180, Fig 6), which has the at least one movable surface (deformable reflecting element 200, Fig 7).
Claim 31, wherein: the at least one movable surface comprises a surface unit of the laser beam guiding device, the surface unit comprising at least one of an adjustable surface geometry and an adjustable surface curvature (the reflective surface of which is modifiable, scanned P 19 line 23); or the at least one movable surface is configured to be dynamically adjustable.
Claim 32, wherein: the laser beam guiding device comprises at least one segment mirror with a plurality of mirror segments each of which are configured to be oriented (a plurality of reflection areas independently movable- the surface, Fig 7, scanned P 19 line 20-21); or the laser beam guiding device has at least one deformable mirror.
Claim 33, wherein: the optical unit can be displaced parallel to the direction of propagation or is stationary (see details in Fig 6); or the optical unit is arranged in front of or behind the laser beam guiding device in the direction of propagation.
Claim 34, wherein: the focusing lens is arranged in the direction of propagation behind the laser beam guiding device (see 140 in Fig 6); or the collimation lens is arranged in the direction of propagation in front of the laser beam guiding device.
Claim 35, wherein: the interface is connected to or provided with a machining laser source (in the machining process, scanned P 11 line 7) configured to generate the machining laser beam (see Figs 1 and 6); or a control unit is configured and arranged to control at least one of the optical unit, the laser beam guiding device, and the movement device.
Claim 36, wherein: at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam at least perpendicular to the direction of propagation (see Fig 6, the at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam at least perpendicular to the direction of propagation) in order to modify the beam parameter product; or at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam to modify the beam parameter product and generate at least one focal point oscillation with at least one oscillation amplitude and at least one oscillation frequency and with a focal point oscillation path that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sbetti (WO 2018/007967 A1) in view of Bergt et al. (US 2014/0330260 A1).  
Regarding Claim 30, Sbetti discloses wherein: at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam at least perpendicular to the direction of propagation in order to modify the beam parameter product (see Fig 6, the at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam at least perpendicular to the direction of propagation); and wherein at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam to modify the beam parameter product and generate at least one focal point oscillation with at least one oscillation amplitude and at least one oscillation frequency (scanned P 11 2nd paragraph) and with a focal point oscillation path (a working path, scanned P 12 4th paragraph);
Sbetti disclose the invention substantially as claimed and as discussed above; except, does not disclose that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures.
	However, Bergt et al. teach a laser machine (laser device L, [0039], Fig 2) with a laser beam (laser beam 2, [0039], Fig 2) to modify the beam parameter product and generate at least one focal point (radiation is focused onto a focus in the material, [0001]) oscillation with at least one oscillation amplitude and at least one oscillation frequency (a frequency-dependent amplitude attenuation, [0064]) and with a focal point oscillation path (the focus is shifted along a curved path. [0001]) that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures (the focus is shifted along a path, wherein a periodic, crossing Lissajous figure is used as the path, [0013]).
	Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Sbetti with Bergt et al.’s further teaching of least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam at least perpendicular to the direction of propagation in order to modify the beam parameter product (taught by Sbetti already); and wherein at least one of the laser beam guiding device and the at least one movable surface, is configured and arranged to dynamically move the machining laser beam to modify the beam parameter product and generate at least one focal point oscillation with at least one oscillation amplitude and at least one oscillation frequency and with a focal point oscillation path (taught by Sbetti already) that corresponds to a two- or three-dimensional Lissajous figure or a combination of two- or three-dimensional Lissajous figures; because Bergt et al. teaches, in Para. [0016] of providing a method that the focus can be guided along a path at maximum speed with a Lissajous figure for operation efficiency during process.
Response to Arguments
Applicant’s arguments with respect to Claims 16-36 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
A. The applicant's argument on Remarks, namely “As is known to the skilled person, the focal length is a term of art for the distance from a lens to the focus. The presently claimed invention is directed to displacing an optical element of machining apparatus to adjust the focal length. Sbetti, while discussing focal lengths in three instances, is not directed to nor is concerned with changing the focal lengths, particularly through selective displacement of any optical elements. In rejecting claim 16, the Examiner argued that Sbetti teachings of an optical focusing system 140, Fig. 6 disclosing the instant adjusting of the focal length of the optical system. Applicant respectfully disagrees. In brief, Figure. 6 depicts an input device 100 directing a laser beam, via optical collimation system 120, to optical means 180, which deflects the beam towards optical focusing system 140 and screen/protective glass 160 and then onto a workpiece to be machined. Sbetti discusses or makes mention "focal length" only three times in its 71 pages, namely, all in the first paragraph of page 17, within the context of Figure 6” and “Regarding the instant optical unit limitation, the Examiner makes reference to optical focusing system 140, Figure 6 (on page 8 of the Office Action) as teaching the same. While the focal length of the optical focusing system 140 is discussed in the prior art reference, it is presented by Sbetti matter of factually without mention nor concern for adjusting the focal length through any adjustment. In particular, the optical focusing system 140 is mentioned twice by Sbetti: the first above and the second in the subsequent two-line paragraph thereto in which, like the above, Sbetti simply makes mention of the existence of the optical focusing system 140 and, via reference to Figure 6 for context, its location within the depicted optical system. Nowhere else in the reference does Sbetti discuss the optical focusing system 140. Accordingly, Sbetti's optical focusing system does not disclose the instant claimed optical unit 20”.
The examiner’s response: The current used prior art Sbetti disclosed all the limitations as cited in the independent /dependent claims, fully discloses the recited limitations as required as set forth in this office action, satisfying all the structural limitations and fully discloses the recited limitations of Claim 16 as set forth in this office action shown above.  Therefore, the examiner maintains the rejection.  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761